' Mr. Chief Justice Quiñones,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact of the judgment appealed from are accepted.
The evidence taken does not present sufficient grounds upon which to base the declaration of ownership requested, inasmuch as the petitioner merely shows that he was in possession of the lands in question for three months, which is not sufficient time to acquire the ownership of real property by prescription; and although the witnesses produced add that the predecessor in interest of the petitioner was in the quiet and peaceable possession of the property for more than twenty years, under a proper title, the nature of the same is not indicated in such manner as to enable the court to determine whether it was sufficient for the acquisition of ownership. Neither do the witnesses give reasons for their statements nor do they state their true age, but limit themselves to testifying that they are of legal age, this being a material defect in the testimony of witnesses when it is sought to establish facts which occurred at such a remote date. ■,
Having examined article 395 of the Mortgage Law and the other legal provisions applicable to the case, we adjudge that we ought to affirm and do affirm the judgment appealed from, with costs against the appellant.
Justices Hernández, Figueras, Sulzbacher and MacLeary concurred.